DETAILED ACTION
The following is a Non-Final Office Action in response to examination of application number 17/050192.  Claims 1-10 are pending and have been examined on the merits discussed below.
	
	

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 9 and 10 drawn to matching a project to a specialist based on career information of the specialist, updating career information of the specialist based on the project and wherein the specialist is allocated to a generated specialist pool based on an evaluation of speciality.
Group II, claim(s) 1 and 7, 9 and 10 drawn to drawn to matching a project to a specialist based on career information of the specialist, updating career information of the specialist based on the project and wherein at least one creative work is obtained from the project data, a creator of the creative work is obtained and registering copyright of the at least one work.
Group III, claim(s) 1 and 8, 9 and 10 drawn to registering a specialist, matching a project to a specialist based on career information of the specialist, updating career information of the specialist based on the project and wherein the registering comprising obtaining commission information and further obtaining project profit, calculating a commission and distributing the commission based on project contribution


Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of registering a specialist; 5obtaining specialist information of the registered specialist; calculating career information of the specialist based on the obtained specialist information; matching a project corresponding to the specialist based on career information of the specialist; 10obtaining project data calculated according to an execution result of the project when the matched project is executed by the specialist; and updating the career information of the specialist based on the project, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Faulkner, US 2018/0174250.  Faulkner teaches registering a specialist ([0066] – worker profile established based on registration of the worker)); 5obtaining specialist information of the registered specialist ([0066] – worker profile information obtained including name, specialty, etc. ); calculating career information of the specialist based on the obtained specialist information ([0104] – user profiles are evaluated to determine is candidates have required or recommended certificates/licenses); matching a project corresponding to the specialist based on career information of the specialist ([0104/0115] – matching process to indicate if worker profiles match project requirements); 10obtaining project data calculated according to an execution result of the project when the matched project is executed by the specialist ([0108/0123] – project progress management engine updates a project profile upon completion of the project); and updating the career information of the specialist based on the project data ([0108/0123] – project progress management engine updates a worker profile upon completion of the project)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683